Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/26/20, 8/13/20 and 3/11/21 were filed after the mailing date of this non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0005469).

Regarding claim 1, Kim discloses a method, comprising:

[see Figs. 4a-4d & paragraphs 42-47 & 52; for a read command, data (values) are read from a first row of a plane and a second row of another plane of a memory bank];
buffering a memory page that includes the first plurality of logic values and the second plurality of logic values; and sending a subset of the memory page to a bus [see paragraphs 12, 42 & 52; each plane of bank has a page buffer that buffers data that is read from selected rows; to complete a read request data is returned from memory to a user/host via a bus or interconnect].

Regarding claim 2, Kim discloses the method of claim 1, wherein the memory bank comprises a plurality of memory sections, and wherein a first memory section comprises the first row and a second memory section comprises the second row [see Fig. 4b; bank comprises planes (sections), with a row of data selected form each plane].

Regarding claim 3, Kim discloses the method of claim 1, wherein a base memory page size comprises the first plurality of logic values or the second plurality of logic values, the method comprising:
determining that a size of the memory page comprises twice the base memory page size; and
configuring a command generator to issue activate commands based at least in part on the size of the memory page [see ]paragraphs 45 & 51; page size may be selected to be twice a base page size and activate memory commands are configured based on the page size].

Regarding claim 4, Kim discloses the method of claim 1, wherein determining the first plurality of logic values in the first row comprises:

[see paragraph 44; for a page size of a single plane, only the data from the first row of the first plane are accessed to perform an operation].

	Regarding claim 5, Kim discloses the method of claim 1, wherein buffering the memory page comprises: latching the first plurality of logic values and the second plurality of logic values [see paragraphs 6, 42 & 93; the data stored in the memory cells connected to the selected wordline are sensed and stored in the page buffer 36 via bitlines. This is interpreted as latching the values].

Regarding claim 6, Kim discloses the method of claim 1, further comprising:
determining a linking relationship between the first row of the memory bank and the second row of the memory bank, the linking relationship for accessing the first row of the memory bank and the second row of the memory bank in parallel, wherein determining the second plurality of logic values is based at least in part on the linking relationship [see paragraphs 42-43; planes share a row decoder such that a row in a first plane is linked to a row in a second plane, and values are red from the rows based on the selected page size.

Regarding claim 7, Kim discloses the method of claim 1, further comprising:
opening a first plurality of memory cells in the first row of the memory bank, wherein determining the first plurality of logic values is based at least in part on opening the first plurality of memory cells [see paragraphs 6, 43 & 45; if page size is two page buffer units, data is read from first row of first plane]; and
opening a second plurality of memory cells in the second row of the memory bank, wherein determining the second plurality of logic values is based at least in part on opening the second plurality of memory cells, wherein the first plurality of memory cells in the first row of the memory [see paragraphs 6, 43 & 45; if page size is two page buffer units, data is also read from second row of second plane].

Regarding claim 8, Kim discloses the method of claim 1, wherein a size of the subset of the memory page is an integer multiple of a size of the memory page [see paragraph 44; page size may be one to four page buffer units].

Regarding claim 9, Kim discloses an apparatus, comprising:
a memory bank comprising a plurality of memory sections, each memory section comprising at least one row of memory cells [see Fig. 4b; bank comprises multiple planes (sections), planes comprising rows (122) of data values];
a buffer coupled with the memory bank, the buffer is configured to generate a memory page that includes a first plurality of logic values and a second plurality of logic values [see Fig. 4b; each plane is connected to a page buffer]; and
a bus coupled with the buffer and a host device, the bus configured to transmit a subset of the memory page to the host device [see paragraphs 12, 42 & 52; to complete a read request data is returned from memory to a user/host via a bus or interconnect].

Regarding claim 10, Kim discloses the apparatus of claim 9, wherein the buffer comprises:
a plurality of latches configured to store at least the first plurality of logic values and the second plurality of logic values [see paragraphs 6, 43 & 45; if page size is two page buffer units, data is latched from first row of first plane]; and
a plurality of sense components coupled with the plurality of latches, the plurality of sense components for sensing at least the first plurality of logic values and the second plurality of logic [see paragraphs 6, 43 & 45; if page size is two page buffer units, data is also latched from second row of second plane].

Regarding claim 12, Kim discloses the apparatus of claim 9, wherein a memory controller of the memory bank is configured to receive an access command from the host device, the access command for the memory page [see paragraph 90; requests received from host system].

Regarding claim 13, Kim discloses the apparatus of claim 9, wherein the memory bank comprises:
a first row comprising a first plurality of memory cells, the first plurality of logic values corresponding to logic values stored by the first plurality of memory cells [see paragraphs 6, 43 & 45; if page size is two page buffer units, data is read from first row of first plane]; and a second row comprising a second plurality of memory cells, the second plurality of logic values corresponding to logic values stored by the second plurality of memory cells [see paragraphs 6, 43 & 45; if page size is two page buffer units, data is also read from second row of second plane].

Regarding claim 14, Kim discloses the apparatus of claim 13, wherein the buffer is configured to generate the memory page based at least in part on the first plurality of memory cells and the second plurality of memory cells being activated [see paragraphs 6, 43 & 45; if page size is two page buffer units, data is read from rows of first and second planes and buffered in first and second data buffer].

Claims 15-20 recite similar language and limitations of claims 1-10 and 12-14, and rejected in the same manner.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose a number of sense components of the buffer is less than a number of the plurality of column access lines of the memory bank.

	CLOSING COMMENTS
Conclusion
	(a) Status of Claims In the Application

Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

	(b) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RYAN BERTRAM/Primary Examiner, Art Unit 2137